         Case 1:19-cr-00724-JGK Document 33 Filed 05/11/20 Page 1 of 1




                                               May 8, 2020

BY ECF                                         The Court will set a new date for any suppression
                                               hearing at the conference on June 9, 2020. The
Honorable John Koeltl                          conference on June 9, 2020 will be held at 10:00 AM
United States District Judge                   instead of 4:30 PM.
Southern District of New York                  SO ORDERED.
500 Pearl Street                                                         /s/ John G. Koeltl  .




New York, NY 10007                             New York, NY               John G. Koeltl
                                               May 11, 2020                   U.S.D.J.
Re:   United States v. Jimmie Gilmore,
      19 Cr. 724 (JGK)

Dear Judge Koeltl:
       I write with the consent of the government to request an adjournment of the
suppression hearing in this matter in light of the COVID-19 public health crisis. The
suppression hearing is currently scheduled for May 19, 2020. Given limitations on Mr.
Gilmore’s ability to participate in this hearing in person and prepare with counsel in
advance of such a hearing, I request an adjournment until a date that the hearing can
be safely held with parties and witnesses physically present. I propose that the parties
be permitted to select a new date for the suppression hearing at the pretrial status
conference scheduled for June 9, 2020, at 4:30 p.m. As mentioned above, the
government joins in this request.
                                               Respectfully Submitted,

                                               /s/Zawadi Baharanyi
                                               Assistant Federal Defender
                                               Federal Defenders of New York, Inc.
                                               (212) 417-8735/ (912) 612-2753


Cc: AUSA Jun Xiang (by ECF)
